Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 1 of 14




            EXHIBIT A
Latitude: 38.14586 N Longitude: -122.46087 W                                                                                                 Page 1 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 2 of 14


                     Region CALIFORNIA                          Product   24-Hour Trend Monitor          Go    MesoWest | Help | Site Map | Data API Services

Latitude: 38.14586 N Longitude: -122.46087 W
(Lat/Lon location provided by: Google Maps)

Historic 24-Hour Trend Monitor (click here to reset to current time)

 All Networks       
 Settings: 2      -h Summary 25      mi Radius     Change Settings

 Time:      09    :00 UTC 10      / 09    / 2017                      Change Time


24-Hour Changes 09:00 UTC 10/09/2017             Sort by: name or elevation          Help    QC Flag: Ok, Caution, Suspect
       Station               Info               Dist/Dir      Time       Temp        DewT RH      Dir       Spd Gust
A1131                 AIRNOW                                   N/A
                                              1 mi SW
Sonoma Bayland        32 ft                                    N/A
                                                                          71/+     14/-        11/-                             25/+
 SLEWW                  WWG-SONOMA                        0900Z 2:00PDT 23          31          78 NNE / NNE           9/+ 7     21
                                              2 mi W
 South Lakevill         10 ft                             0800Z 1:00PDT 71/+       14/-        11/- NNE / SW           8/+ 7    21/+
                                                                           24       29          74                               19
                                                                                   21/-        23/-                     10/+
                                                                             59/+
 KDVO                   NWS/FAA                           0855Z 1:55PDT             22          64   NNE / N             10
                                              5 mi W                          13
 Novato / Gnoss         3 ft                              0755Z 0:55PDT            19/-        19/-   N/N               10/+
                                                                            63/+ 9
                                                                                    29          63                       10
                                                                             70/+ 13/-         11/-
                                                                                                                        13/+
 CI187                  CIMIS                             0900Z 2:00PDT       22    31          74   NNE / S
                                              5 mi SW                                                                    11
 Black Point            1 ft                              0800Z 1:00PDT      71/+ 12/-         10/- NNE / WSW
                                                                                                                       12/+ 8
                                                                              22    33          75
                                                                             68/+ 14/-         12/-
                                                                                                                                 21/+
 NVHC1                  RAWS                              0831Z 1:31PDT       13    34          64 NNE / WSW           9/+ 4
                                              5 mi WSW                                                                            11
 NOVATO FIRE -          482 ft                            0731Z 0:31PDT      68/+ 15/-         13/- NNE / WSW          9/+ 4
                                                                                                                                16/+ 6
                                                                              12    33          62
 KSRF                   NWS/FAA                                 N/A
                                              6 mi SSW
 Hamilton U. S.         3 ft                                    N/A
 C8028                  APRSWXNET/CWOP 7 mi SSW                 N/A
 CW8028 Novato          20 ft                                   N/A
 NVLC1                  CNRFC                                   N/A
                                              7 mi WSW
 NOVATO LIBRARY         28 ft                                   N/A
 E7227                  APRSWXNET/CWOP 7 mi WSW                 N/A
 EW7227 Novato          33 ft                                   N/A
                                                              68/+                     19/-    15/-
 C3537                  APRSWXNET/CWOP 7 mi SW  0855Z 1:55PDT 12                        21      40        NW / ESE     4/+ 2    4/+ 2
 CW3537 Novato          49 ft                   0735Z 0:35PDT 69/+                     19/-    15/-         N/         6/+ 6    7/+ 7
                                                               12                       21      38
                                                              70/+                     22/-    16/-
 CI109                  CIMIS                   0900Z 2:00PDT 26                        21      79          NE / N     2/+ 1
                                       8 mi NE
 Carneros               5 ft                    0800Z 1:00PDT 71/+                     21/-    15/-         NE / N     2/+ 0
                                                               24                       23      78
                                                              71/+                     14/-    11/-                     16/+    36/+
 HUIWW                  WWG-SONOMA              0900Z 2:00PDT 22                        30      73         NNE / N       15      34
                                       8 mi NE
 Carneros               185 ft                  0800Z 1:00PDT 71/+                     14/-    11/-        N / NNE      16/+    41/+
                                                               22                       30      70                       16      39
                                                              71/+                     14/-    11/-                     15/+    36/+
 F62WW                  WWG-SONOMA              0900Z 2:00PDT 23                        30      75         NNE / E       15      34
                                       9 mi NNE
 Sonoma SE - Na         70 ft                   0800Z 1:00PDT 72/+                     12/-    10/-        NNE / E      14/+    34/+
                                                               22                       33      75                       14      31
                                                              70/+                     17/-    13/-
 E0433                  APRSWXNET/CWOP 9 mi WSW 0855Z 1:55PDT 16                        32      69        SSE / WNW     5/- 2 12/+ 1
 EW0433 Novato          217 ft                  0755Z 0:55PDT 71/+                     16/-    12/-        SE / NW      3/- 3 7/- 3
                                                               16                       33      67
                                       9 mi WSW




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...                                                 1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                             Page 2 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 3 of 14


 PG087            PGE                             N/A
 Wilson Ave       375 ft                          N/A
                                                            70/+   19/-   14/-                    27/+
 E6860            APRSWXNET/CWOP 9 mi NE      0850Z 1:50PDT 23      23     69    NW/      8/+ 8    25
 EW6860 Napa      105 ft                      0750Z 0:50PDT 71/+   18/-   13/-   NNW/     8/+ 8   17/+
                                                             22     26     68                      17
 AR469            APRSWXNET/CWOP 9 mi SSW          N/A
 WA6LCN Marinwo   131 ft                           N/A
                                                                   10/- 11/-
                                                                                                 25/+
 NBRC1            RAWS                        0833Z 1:33PDT 66/+ 6 35     46   ESE / NNE 12/+ 8
                                  9 mi SW                                                         12
 BIG ROCK         1500 ft                     0733Z 0:33PDT 67/+ 5 13/- 12/-     SE / N  8/+ 2
                                                                                                21/+ 9
                                                                    32    41
 MATWW            WWG-SONOMA                       N/A
                                  9 mi NNW
 Sonoma-SW        123 ft                           N/A
 PBEC1            IFLOWS                           N/A
                                  9 mi NW
 SHOLLENBERGER    15 ft                            N/A
 PABC1            IFLOWS                           N/A
                                  10 mi NW
 SARTORI DRIVE    41 ft                            N/A
 PG123            PGE                              N/A
                                  10 mi SW
 Bigrock Ridge    1636 ft                          N/A
 C4478            APRSWXNET/CWOP 10 mi NW          N/A
 CW4478 Petalum   26 ft                            N/A
 CQ156            CARB                             N/A
                                  10 mi NNE
 San Francisco-   571 ft                           N/A
 C3602            APRSWXNET/CWOP 10 mi S           N/A
 CW3602 San Raf   66 ft                            N/A
 E1188            APRSWXNET/CWOP 11 mi NW          N/A
 EW1188 Petalum   24 ft                            N/A
 PMJC1            IFLOWS                           N/A
                                  11 mi NW
 MANOR LANE       286 ft                           N/A
                                                             70/+ 31/- 24/-               14/+
 CI157            CIMIS                       0900Z 2:00PDT 20      17    68    N / NNW    12
                                  11 mi S
 Point San Pedr   5 ft                        0800Z 1:00PDT 71/+ 32/- 24/-      N / NW    16/+
                                                              19    17    66               15
 AP571            APRSWXNET/CWOP 11 mi E           N/A
 KF6YAP Vallejo   89 ft                            N/A
                                                             72/+ 16/- 12/-               23/+
 KAPC             NWS/FAA                     0900Z 2:00PDT 20      32    76     NE / N    23     31/
                                  11 mi ENE
 Napa County Ai   33 ft                       0800Z 1:00PDT 72/+ 12/- 10/-      NNE / S   26/+
                                                              18    36    72               23
 D6886            APRSWXNET/CWOP 11 mi E           N/A
 DW6886 Vallejo   10 ft                            N/A
                                                             69/+
 SARC1            MTRWFO                      0853Z 1:53PDT
                                  11 mi SSW                   12
 San Rafael       120 ft                      0753Z 0:53PDT
                                                            69/+ 9
 PTWC1            CNRFC                            N/A
                                  11 mi NW
 LAKEVILLE ST -   10 ft                            N/A
 PEWC1            IFLOWS                           N/A
                                  11 mi NW
 GARFIELD DRIVE   72 ft                            N/A
                                                             72/+ 12/-
                                                                         10/-             12/+
 KO69             NWS/FAA                     0855Z 1:55PDT 20      36                            21/
                                  11 mi NW                                77               12
 Petaluma Munic   89 ft                       0755Z 0:55PDT 73/+ 12/-           ESE / N           18/
                                                                        9/- 72           9/+ 9
                                                              20    36
 PKEC1          IFLOWS            11               N/A
 SUNNYSLOPE ROA 74 ft             mi WNW           N/A
                                                             70/+ 19/- 14/-               12/+ 25/+
 F1058            APRSWXNET/CWOP 11 mi E      0857Z 1:57PDT 14      32    68       NE/     12     24
 FW1058 America   29 ft                       0757Z 0:57PDT 71/+ 18/- 13/-          N/    13/+ 21/+
                                                              13    34    66               13     18
 D6382            APRSWXNET/CWOP 11                N/A
 DW6382 Petalum   30 ft          mi WNW            N/A




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...           1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                           Page 3 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 4 of 14


 PUMC1            CNRFC           11            N/A
 LA CRESTA        365 ft          mi WNW        N/A
 PWAC1            IFLOWS                        N/A
                                  11 mi NW
 MCDOWELL BLVD.   35 ft                         N/A
 PTBC1            CNRFC                         N/A
                                  11 mi NW
 PETALUMA - LYN   10 ft                         N/A
                                                       67/+   22/-   18/-
 E8418          APRSWXNET/CWOP 12 mi SSW 0848Z 1:48PDT 11      26     56     NE / W  11/+ 7
 EW8418 San Raf 475 ft                   0747Z 0:47PDT 69/+   18/-   14/-   NE / WNW 8/+ 5
                                                        11     31     57
 PLQC1          IFLOWS                        N/A
                               12 mi NW
 MCDOWELL BLVD. 35 ft                         N/A
 F4326          APRSWXNET/CWOP 12 mi NNW      N/A
 FW4326 Sonoma  1217 ft                       N/A
                                                       68/+   15/-   13/-
 CI144          CIMIS                    0900Z 2:00PDT 20      31     81   S / NNW  6/+ 3
                               12 mi NW
 Petaluma East  97 ft                    0800Z 1:00PDT 70/+   13/-   11/- NNE / NNW 9/+ 6
                                                        22     34     83
 H0259          WX4U                          N/A
                               12 mi SSW
 Pickles Centra 176 ft                        N/A
 PG020          PGE                           N/A
                               12 mi SW
 Lucas Valley   795 ft                        N/A
 PG176          PGE                           N/A
                               12 mi W
 Red Hill Road  650 ft                        N/A
                                                       72/+   17/-   12/-
                                                                                               16/+
 E7525          APRSWXNET/CWOP 12 mi NW 0859Z 1:59PDT 19       30     68    NNW / W   5/+ 3
                                                                                                12
 EW7525 Petalum 45 ft                    0759Z 0:59PDT 71/+   16/-   12/-   NW / W    2/+ 1
                                                                                              10/+ 7
                                                        16     32     66
 K52Q           NWS/FAA                       N/A
                               12 mi ESE
 Davis Point Av 59 ft                         N/A
                                                       71/+   14/-   11/-
 CQ062          CARB                     0900Z 2:00PDT 10      39     67 NNE / WSW 11/+ 6
                               12 mi ESE
 Vallejo        98 ft                    0800Z 1:00PDT 72/+   15/-   11/-   N/W    15/+ 9
                                                        11     39     66
                                                       71/+                         20/+ 24/+
 DPXC1          NOS-PORTS                0900Z 2:00PDT 10                 NNE / SW   12   15
                               13 mi ESE
 Davis Point    0 ft                     0800Z 1:00PDT 72/+               NE / WSW 23/+ 28/+
                                                        10                           17   17
 PG035          PGE                           N/A
                               13 mi WSW
 Old Rancheria  276 ft                        N/A
 E7241          APRSWXNET/CWOP 13 mi NNE      N/A
 EW7241 Napa    223 ft                        N/A
 LHNC1          IFLOWS                        N/A
                               13 mi NW
 CASELLA WAY (L 64 ft                         N/A
 REOC1          CNRFC                         N/A
                               13 mi SE
 RODEO          30 ft                         N/A
                                                       68/+                           22/+
 CQ203          CARB                     0900Z 2:00PDT 10                    NE / S    12
                               13 mi S
 San Pablo-Met  164 ft                   0800Z 1:00PDT 69/+                  NE / S   23/+
                                                        11                             14
                                                       69/+   16/-   13/-
 F1405          APRSWXNET/CWOP 13 mi SSW 0856Z 1:56PDT 15      31     65       E/     2/+ 2   5/+ 2
 FW1405 San Ans 80 ft                    0756Z 0:56PDT 68/+   17/-   14/-     SSW/    1/+ 1   4/+ 2
                                                        13     31     62
 PG133          PGE                           N/A
                               13 mi WSW
 Nicasio Hills  937 ft                        N/A
 PCJC1          IFLOWS                        N/A
                               13 mi NW
 SONOMA MOUNTAI 39 ft                         N/A
 D7343          APRSWXNET/CWOP 13 mi SE       N/A
 DW7343 Pinole  208 ft                        N/A
                               13 mi NNW




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...         1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                              Page 4 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 5 of 14


 WCRC1            CNRFC                         N/A
 WASHINGTON CRE   1400 ft                       N/A
 AU672            APRSWXNET/CWOP 13 mi SSW      N/A
 AD6QC Fairfax    167 ft                        N/A
 PCRC1            IFLOWS                        N/A
                                   13 mi NW
 CORONA ROAD      43 ft                         N/A
 A1129            AIRNOW                        N/A
                                   14 mi NE
 Napa             6 ft                          N/A
                                                        69/+                                     39/+
                                                                 10/- 10/-
 F11WW            WWG-SONOMA             0900Z 2:00PDT 11                        N/N      12/+ 7 27
                               14 mi N                            34     50
 Sonoma Valley  173 ft                   0800Z 1:00PDT 70/+                     NNE / N   13/+ 8 38/+
                                                                9/- 36 9/- 47
                                                         10                                       28
 UP667          UPR                      0840Z 1:40PDT 68/
                               14 mi SSE
 SANPA1         28 ft                         N/A
 PG034          PGE                           N/A
                               14 mi SW
 Rock Ridge Roa 455 ft                        N/A
 F4307          APRSWXNET/CWOP 14 mi NW       N/A
 FW4307 Petalum 121 ft                        N/A
 PG021          PGE                           N/A
                               14 mi NNE
 Mt Veeder Sout 694 ft                        N/A
 D1802          APRSWXNET/CWOP 14 mi E        N/A
 DW1802 Vallejo 121 ft                        N/A
 C0879          APRSWXNET/CWOP 14 mi SE       N/A
 CW0879 Hercule 138 ft                        N/A
 YNTC1          IFLOWS                        N/A
                               14 mi NNE
 MT VEEDER ROAD 519 ft                        N/A
 D1841          APRSWXNET/CWOP 14 mi SW       N/A
 DW1841 Woodacr 633 ft                        N/A
 KTFC1          CNRFC                         N/A
                               14 mi SSW
 KENTFIELD      0 ft                          N/A
 RMD            BAMI                          N/A
                               14 mi SSE
 BAMI6          364 ft                        N/A
 F2001          APRSWXNET/CWOP 14 mi SSW      N/A
 FW2001 Ross    89 ft                         N/A
 C2361          APRSWXNET/CWOP 14 mi NE       N/A
 CW2361 Napa    82 ft                         N/A
 WBRC1          CNRFC                         N/A
                               14 mi NNW
 WILLOW BROOK 1100 ft                         N/A
 CQ150          CARB                          N/A
                               14 mi SSE
 San Pablo-Rumr 30 ft                         N/A
 C4897          APRSWXNET/CWOP 14 mi NNE      N/A
 CW4897 Napa    110 ft                        N/A
                                                        69/+    24/-    18/-
                                                                                          10/+ 4 16/+ 8
 E8297          APRSWXNET/CWOP 14 mi E   0851Z 1:51PDT 10        29      62     NNW / W
                                                                                           19/+ 28/+
 EW8297 Vallejo 285 ft                   0751Z 0:51PDT 71/+     25/-    18/-    NNE / W
                                                                                            12     19
                                                         11      28      62
 D9961          APRSWXNET/CWOP 14 mi NW       N/A
 DW9961 Petalum 43 ft                         N/A
 PTKC1          IFLOWS                        N/A
                               14 mi NW
 TWIN BRIDGES   48 ft                         N/A
 CQ033          CARB                          N/A
                               14 mi SSE
 San Pablo - El 49 ft                         N/A
                                                        70/+    20/-    15/-              14/+   24/+
 E4444          APRSWXNET/CWOP 14 mi E   0859Z 1:59PDT 13        33      72       E/       14     23
 EW4444 Vallejo 368 ft                   0759Z 0:59PDT 70/+     20/-    15/-      E/      10/+   23/+
                                                         12      32      67                10     22
 E5242          APRSWXNET/CWOP 14 mi SE       N/A
 EW5242 Hercule 207 ft                        N/A
                                                       69/+ 9
 C3879          APRSWXNET/CWOP 14 mi SE 0858Z 1:58PDT 71/+
 CW3879 El Sobr 325 ft                   0758Z 0:58PDT
                                                         11




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...            1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                            Page 5 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 6 of 14


 C6576            APRSWXNET/CWOP 14 mi NE        N/A
 CW6576 Napa      75 ft                          N/A
 PG164            PGE                            N/A
                                   15 mi W
 Wilson Hill Ro   464 ft                         N/A
 C2458            APRSWXNET/CWOP 15 mi E         N/A
 CW2458 Vallejo   417 ft                         N/A
 CQ079            CARB                           N/A
                                   15 mi SSE
 Richmond-7th S   36 ft                          N/A
                                                       63/+     15/-   15/-
 WDAC1            RAWS                   0851Z 1:51PDT 13        30     68    E / WNW    9/- 1 19/+ 6
                               15 mi SW
 WOODACRE       1400 ft                  0751Z 0:51PDT 62/+     15/-   16/-   ENE / W    6/- 5 13/- 2
                                                        11       30     65
 NPYC1          CNRFC                         N/A
                               15 mi NE
 NAPA CORPORATI 20 ft                         N/A
 PG037          PGE                           N/A
                               15 mi SSW
 Sky Oaks Road  688 ft                        N/A
 D2976          APRSWXNET/CWOP 15 mi NNE      N/A
 DW2976 Napa    148 ft                        N/A
                                                       70/+     22/-   16/-              11/+    16/+
 AS725          APRSWXNET/CWOP 15 mi NNE 0838Z 1:38PDT 16        23     54     NNW/       11      16
 AA6AV-10 Napa  79 ft                    0752Z 0:52PDT 70/+     20/-   15/-    NNW/      10/+    14/+
                                                        15       25     55                10      14
                                                       69/+     18/-   14/-
                                                                                         12/+ 17/+
 D2408          APRSWXNET/CWOP 15 mi SE 0900Z 2:00PDT 13         33     70     NNW/
                                                                                          12     14
 DW2408 El Sobr 226 ft                   0800Z 1:00PDT 69/+     18/-   14/-    NNW/
                                                                                         1/+ 1 14/+ 9
                                                        11       34     65
 PG049          PGE                           N/A
                               15 mi SE
 John Muir Park 103 ft                        N/A
 C6937          APRSWXNET/CWOP 15 mi SSW      N/A
 CW6937 Larkspu 75 ft                         N/A
 LCRC1          CNRFC                         N/A
                               15 mi NW
 LICHAU CREEK   361 ft                        N/A
 PG177          PGE                           N/A
                               15 mi NNW
 Sonoma Mountai 2390 ft                       N/A
 NAAC1          IFLOWS                        N/A
                               15 mi NE
 LINCOLN AVENUE 28 ft                         N/A
 MRRC1          CNRFC          15             N/A
 MIDDLE TWO ROC 400 ft         mi WNW         N/A
 H0457          WX4U                          N/A
                               15 mi SSW
 Corte Madera   10 ft                         N/A
 C6768          APRSWXNET/CWOP 15 mi SE       N/A
 CW6768 El Sobr 295 ft                        N/A
 YOUC1          CNRFC                         N/A
                               15 mi N
 MOUNT VEEDER   1800 ft                       N/A
 D4688            APRSWXNET/CWOP 15 mi SE       N/A
                                                                29/-   22/-
 DW4688 El Sobr   187 ft                   0800Z 1:00PDT 69/+ 8               NE / WSW   3/+ 0
                                                                 24     53
                                                          71/+                                  22/+
                                                                                          17/+
 RCMC1            NOS-PORTS                0900Z 2:00PDT 12                     N/S              15
                                 15 mi SSE                                                 13
 Richmond         0 ft                     0800Z 1:00PDT 71/+                  N / SSE          20/+
                                                                                         15/+ 9
                                                           11                                    11
                                                          68/+ 12/-    11/-
 BBEC1            RAWS                     0811Z 1:11PDT 16      35     71 WNW / NNW 4/- 1 15/+ 2
                                 15 mi WSW
 BARNABY          810 ft                   0711Z 0:11PDT 68/+ 14/-     12/- WSW / NW 4/- 4 14/- 1
                                                           15    34     70
 AS944            APRSWXNET/CWOP 16 mi E        N/A
 WB5VUL Vallejo   338 ft                        N/A
 D4460            APRSWXNET/CWOP 16 mi SSW      N/A
 DW4460 Corte M   197 ft                        N/A
 RCNC1            CNRFC                         N/A
                                 16 mi SSE
 RICHMOND CITY    55 ft                         N/A




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...          1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                                     Page 6 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 7 of 14


 E4251            APRSWXNET/CWOP 16 mi SE      0856Z 1:56PDT 69/+     19/-   15/-    NNW / E    2/+ 1   14/+
 EW4251 Pinole    284 ft                       0756Z 0:56PDT 13        30     63    NNW / SSE   3/+ 2    11
                                                              70/+    20/-   15/-                       9/+ 7
                                                               14      28     59
 D7299            APRSWXNET/CWOP 16                 N/A
 DW7299 Petalum   420 ft         mi WNW             N/A
 LBTC1            CNRFC                             N/A
                                 16 mi NW
 LIBERTY ROAD     100 ft                            N/A
 D8239            APRSWXNET/CWOP 16 mi SSE          N/A
 DW8239 Richmon   69 ft                             N/A
 UP597            UPR                          0835Z 1:35PDT 63/+ 6
                                   16 mi ESE
 COSTA1           16 ft                             N/A
                                                              68/+    22/-   17/-
                                                                                                         20/+
 D6785            APRSWXNET/CWOP 16 mi SSE     0850Z 1:50PDT 12        32     73      ENE/      8/+ 8
                                                                                                          14
 DW6785 El Cerr   328 ft                       0750Z 0:50PDT 69/+     24/-   18/-    NE / SE    3/- 1
                                                                                                        11/+ 2
                                                               13      29     71
 CUMC1            CNRFC                             N/A
                                   16 mi ESE
 CUMMINGS PEAK    895 ft                            N/A
 C8567            APRSWXNET/CWOP 17 mi SE           N/A
 CW8567 El Sobr   155 ft                            N/A
                                                                11/-         15/-                      36/+
 MDEC1            RAWS                     0836Z 1:36PDT 59/+ 0 32            41    N / NNW     18/+ 3 15
                                 17 mi SSW
 MIDDLE PEAK      2339 ft                  0736Z 0:36PDT 60/+ 0 12/-         15/-   N / NNW     21/+ 7 40/+
                                                                 30           36                        16
 AR309            APRSWXNET/CWOP 17 mi ESE      N/A
 WB6ABE-4 Benic   600 ft                        N/A
 CQ137            CARB                          N/A
                                 17 mi SSW
 Mount Tamalpai   2385 ft                       N/A
                                                          70/+ 23/-          17/-
                                                                                                        11/+
 D7094            APRSWXNET/CWOP 17 mi SSW 0848Z 1:48PDT 20      23           71       S/       3/+ 3
                                                                                                         11
 DW7094 Mill Va   190 ft                   0747Z 0:47PDT 70/+ 22/-           16/-               0/+ 0
                                                                                                        5/+ 5
                                                           18    26           69
                                                          68/+ 20/-          16/-
                                                                                                         20/+
 E9944            APRSWXNET/CWOP 17 mi SSE 0855Z 1:55PDT 12      33           73    NNW / SSE 10/+ 7
                                                                                                          11
 EW9944 El Cerr   365 ft                   0754Z 0:54PDT 69/+ 22/-           17/-     N / SE  10/+ 4
                                                                                                        18/+ 6
                                                           13    30           70
 PG041            PGE                           N/A
                                 17 mi WSW
 Sir Francis Dr   402 ft                        N/A
 E6734            APRSWXNET/CWOP 17 mi S        N/A
 EW6734 Mill Va   206 ft                        N/A
                                                          67/+ 23/-          19/-
 E4531            APRSWXNET/CWOP 17 mi SSE 0858Z 1:58PDT 12      28           69     NW / E     1/+ 0   7/+ 3
 EW4531 El Cerr   270 ft                   0759Z 0:59PDT 68/+ 24/-           19/-   NW / ESE    1/+ 0   6/- 1
                                                           12    28           68
                                                          70/+ 19/-          14/-
                                                                                                        10/+ 9
 E6829            APRSWXNET/CWOP 17 mi NW 0850Z 1:50PDT 19       28           72       NE/      2/+ 2
                                                                                                         14/+
 EW6829 Penngro   151 ft                   0750Z 0:50PDT 71/+ 18/-           13/-      NE/      5/+ 5
                                                                                                          14
                                                           23    27           75
 PG042            PGE                           N/A
                                 17 mi SE
 Castro Ranch R   242 ft                        N/A
                                                          70/+ 26/-          19/-                    24/+
 D7213            APRSWXNET/CWOP 17 mi SSE 0900Z 2:00PDT 10      29           64     N / SSE  15/+ 8 12
 DW7213 Richmon   14 ft                    0800Z 1:00PDT 71/+ 27/-           19/-   NNW / SSE 14/+ 3 24/+
                                                           11    28           64                      11
                                                          68/+ 15/-          13/-
                                                                                                         17/+
 E9543            APRSWXNET/CWOP 17 mi NNW 0859Z 1:59PDT 11      32           56    W / WNW     6/+ 4
                                                                                                          13
 EW9543 Glen El   452 ft                   0759Z 0:59PDT 69/+ 14/-           12/-      NE/      5/+ 5
                                                                                                        12/+ 9
                                                           11    32           54
 CI213            CIMIS          17 mi SSE 0900Z 2:00PDT 67/+ 23/-           19/-   SSW / SSW   7/+ 1
 El Cerrito       596 ft                   0800Z 1:00PDT 13      28           74    SSW / SSW   6/- 0
                                                          67/+ 25/-          20/-




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...                   1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                                 Page 7 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 8 of 14


                                                            14       27    74
                                                           72/+                              21/+  30/+
 PPXC1            NOS-PORTS                  0900Z 2:00PDT 12                     NNE / SE    15    22
                                   17 mi SSE
 Point Potrero    0 ft                       0800Z 1:00PDT 73/+                   NNE / SE   22/+  32/+
                                                            13                                16    21
                                                                    15/-   16/-                    34/+
 E9939            APRSWXNET/CWOP 17 mi SSW 0853Z 1:53PDT 62/- 3      28     30    ENE / NW 13/+ 4 14
 EW9939 Mill Va   1824 ft                  0753Z 0:53PDT 63/- 5     16/-   16/-   ENE / NNE 16/+ 7 34/+
                                                                     27     25                      17
 PG006            PGE                               N/A
                                   17 mi SSW
 Hogback Road     1033 ft                           N/A
 H0564            WX4U                              N/A
                                   17 mi NW
 Rohnert Park     151 ft                            N/A
                                                             68/+                            14/+
 TIBC1            MARITIME                     0857Z 1:57PDT 11                    NNW / S    12
                                   18 mi S
 Tiburon Pier     0 ft                         0757Z 0:57PDT 69/+                  N / SSE   16/+
                                                              11                              13
 AS106            APRSWXNET/CWOP 18 mi SSW          N/A
 KE6FWD Mill Va   965 ft                            N/A
 D6398            APRSWXNET/CWOP 18 mi SSE          N/A
 DW6398 Richmon   46 ft                             N/A
 E6279            APRSWXNET/CWOP 18 mi S            N/A
 EW6279 Tiburon   509 ft                            N/A
 ACMC1            IFLOWS                            N/A
                                   18 mi SSW
 ARROYO CORTE M   18 ft                             N/A
 F2270            APRSWXNET/CWOP 18 mi NW           N/A
 FW2270 Cotati    318 ft                            N/A
 H0452            WX4U                              N/A
                                   18 mi N
 Santa Rosa       732 ft                            N/A
                                                             66/+   36/-   33/-
 AU915            APRSWXNET/CWOP 18 mi S       0849Z 1:49PDT 11      15     52 WNW / WSW 4/+ 3 7/+ 5
 WB6TTB Tiburon   535 ft                       0754Z 0:54PDT 67/+   35/-   30/- WNW / SW 6/+ 5 12/+ 9
                                                              12     16     56
 PG053            PGE                               N/A
                                   18 mi NNE
 Soda Canyon Ro   96 ft                             N/A
 DCFC1            CNRFC                             N/A
                                   18 mi N
 DRY CREEK FIRE   1476 ft                           N/A
                                                             69/+   18/-   14/-
 C7657            APRSWXNET/CWOP 18 mi E       0851Z 1:51PDT 10      35     66               0/+ 0   0/+ 0
 CW7657 Fairfie   574 ft                       0751Z 0:51PDT 69/+   16/-   13/-              0/+ 0   0/+ 0
                                                              10     37     67
                                                                    19/-   15/-
 C6944            APRSWXNET/CWOP 18 mi E       0856Z 1:56PDT 69/+ 9 34      64 NNW / SSE     3/- 2 10/- 5
 CW6944 Fairfie   22 ft                        0755Z 0:55PDT 70/+ 9 19/-   14/- NNW / SSW    4/+ 1 12/+ 0
                                                                     34     59
 PG043            PGE                               N/A
                                   18 mi SSE
 Terrace Drive    774 ft                            N/A
 AS224            APRSWXNET/CWOP 18 mi SSW          N/A
 AD6WX Mill Val   350 ft                            N/A
 E1611            APRSWXNET/CWOP 18 mi SSE          N/A
 EW1611 Richmon   33 ft                             N/A
                                                              67/+ 21/-    17/-
 AT159            APRSWXNET/CWOP 18 mi SSE     0859Z 1:59PDT 12      30     70       S/      1/+ 1   2/+ 2
 W6ZZY Kensingt   686 ft                       0759Z 0:59PDT 68/+ 23/-     18/-     SSW/     1/+ 1   3/+ 3
                                                               12    29     68
 E8284            APRSWXNET/CWOP 19 mi SSW          N/A
 EW8284 Mill Va   557 ft                            N/A
                                                              70/+ 21/-    16/-           19/+
 MCHC1          MAP                            0900Z 2:00PDT 15      28     65   NNE / SW  12
                                   19 mi NW
 MEACHUMLFL (P1 400 ft                         0800Z 1:00PDT 71/+ 21/-     15/- NNE / WSW 21/+
                                                               15    29     64             16




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...               1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                                  Page 8 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 9 of 14


 HCRC1             IFLOWS           19 mi NNE       N/A
 HIGHWAY 29        126 ft                           N/A
                                                          70/+       15/-   12/-             16/+    42/+
 KENWW             WWG-SONOMA               0900Z 2:00PDT 27          23     71      N/       16      37
                                  19 mi NNW
 Kenwoord - Kun    411 ft                   0800Z 1:00PDT 71/+       16/-   12/-    N/N      14/+    44/+
                                                           26         24     71               13      41
 SOPC1             HADS                          N/A
                                  19 mi NNE
 SODA CREEK        198 ft                        N/A
 PG197             PGE                           N/A
                                  19 mi NE
 Wild Horse        1399 ft                       N/A
 AT068             APRSWXNET/CWOP 19 mi NE       N/A
 KI6DBJ Napa       951 ft                        N/A
 PG008             PGE                           N/A
                                  19 mi SE
 Alhambra Valle    1008 ft                       N/A
 C3578             APRSWXNET/CWOP 19 mi NNE      N/A
 CW3578 Yountvi    98 ft                         N/A
                                                          71/+       24/-   17/-
                                                                                                     10/+ 9
 E8654             APRSWXNET/CWOP 19 mi NW 0851Z 1:51PDT 21           19     61     NE/      6/+ 6
                                                                                                      13/+
 EW8654 Rohnert    104 ft                   0751Z 0:51PDT 72/+       25/-   17/-    ENE/     9/+ 9
                                                                                                       13
                                                           21         19     59
 ABAC1
                   CNRFC                            N/A
 ALHAMBRA                           19 mi SE
                   800 ft                           N/A
 CREEK
 D6187             APRSWXNET/CWOP 19 mi NW          N/A
 DW6187 Rohnert    108 ft                           N/A
 UPYC1             CNRFC                            N/A
                                    19 mi S
 UPPER COYOTE C    286 ft                           N/A
                                                              66/+   20/-   17/-                     18/+
                                                                                             8/+ 8
 F0187             APRSWXNET/CWOP 19 mi NE      0848Z 1:48PDT 16      23     60     NNE/              18
                                                                                             10/+
 FW0187 Napa       971 ft                       0748Z 0:48PDT 67/+   18/-   15/-     E/              25/+
                                                                                              10
                                                               16     24     57                       25
 MGTC1          CNRFC                                N/A
                                    19 mi NE
 MT. GEORGE TRA 1430 ft                              N/A
                                                                     77/-
                                                              38/- 5
 OVYC1             RAWS                  0813Z 1:13PDT 45/+ 1         21
                               20 mi WSW                       34/-
 OLEMA VALLEY   37 ft                    0713Z 0:13PDT 52/+ 6        50/-
                                                                11
                                                                      47
 EYSC1          CA HYDRO                      N/A
                               20 mi WSW
 POINT REYES ST 31 ft                         N/A
 CI123          CIMIS                         N/A
                               20 mi ENE
 Suisun Valley  35 ft                         N/A
 NRXC1          IFLOWS                        N/A
                               20 mi NNE
 YOUNTVILLE CRO 95 ft                         N/A
 MZXC1          NOS-PORTS                0900Z 2:00PDT 70/+ 5                       N/W      16/+ 6 21/+ 8
                               20 mi ESE
 Martinez-Amorc 0 ft                     0800Z 1:00PDT 71/+ 7                      N / WNW   9/+ 0 13/+ 2
 UPBC1          NOS-PORTS                     N/A
                               20 mi ESE
 Union Pacific  0 ft                          N/A
 D9724          APRSWXNET/CWOP 20 mi S        N/A
 DW9724 Sausali 33 ft                         N/A
 D6436          APRSWXNET/CWOP 20 mi SSE 0858Z 1:58PDT
 DW6436 Berkele 200 ft                   0757Z 0:57PDT
                                                        69/+ 16/- 13/-
 CI077          CIMIS                    0900Z 2:00PDT 21       29    75           N / WSW   8/+ 6
                               20 mi N
 Oakville       190 ft                   0800Z 1:00PDT 70/+ 17/- 13/-               N/W      8/+ 6
                                                         21     28    73
 MLDC1          CNRFC                         N/A
                               20 mi NE
 MILLIKEN DAM   1125 ft                       N/A
 C7613          APRSWXNET/CWOP 20 mi S        N/A
 CW7613 Sausali 82 ft                         N/A
 AISC1          MTRWFO                        N/A
                               20 mi S
 Angel Island   70 ft                         N/A




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...                1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                               Page 9 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 10 of 14


 PG188            PGE              20 mi SE     N/A
 Martinez         659 ft                        N/A
                                                         68/+   14/-   12/-
 BVYWW            WWG-SONOMA               0900Z 2:00PDT 20      32     77      ESE / E   4/+ 2 13/+ 8
                                 20 mi NNW
 Lower Bennet V   425 ft                   0800Z 1:00PDT 69/+   14/-   12/-      S/N      2/- 2 15/+ 8
                                                          13     33     61
 K91Q             NWS/FAA                       N/A
                                 21 mi S
 Point Blunt Co   240 ft                        N/A
 C8076            APRSWXNET/CWOP 21 mi ESE      N/A
 CW8076 Martine   295 ft                        N/A
                                                              29/-     23/-
 E7741          APRSWXNET/CWOP 21 mi ESE 0859Z 1:59PDT 68/+ 5 21        38 NNW / SSW      1/+ 0   4/+ 0
 EW7741 Martine 134 ft                   0759Z 0:59PDT 68/+ 4 27/-     21/-               0/+ 0   1/- 2
                                                               22       37
                                                              21/-     18/-                      20/+
 E6179          APRSWXNET/CWOP 21 mi ESE 0853Z 1:53PDT 66/+ 4 28        44 NNE / SSW      11/+ 8 11
 EW6179 Martine 464 ft                   0753Z 0:53PDT 66/+ 3 21/-     18/- NNE / SW      10/+ 7 20/+
                                                               27       40                        14
 PG019          PGE                           N/A
                               21 mi NNE
 Soda Canyon Ro 1515 ft                       N/A
 PG063          PGE                           N/A
                               21 mi SE
 Bear Creek     690 ft                        N/A
 C0013          APRSWXNET/CWOP 21 mi WSW      N/A
 CW0013 Inverne 950 ft                        N/A
 C6266          APRSWXNET/CWOP 21 mi SSE      N/A
 CW6266 Berkele 53 ft                         N/A
 UP621          UPR                      0810Z 1:10PDT 67/+ 9
                               22 mi E
 JKSNP1         8 ft                          N/A
 PG083          PGE                           N/A
                               22 mi NE
 Wooden Valley  617 ft                        N/A
 TMPC1          CNRFC                         N/A
                               22 mi W
 PACIFIC OCEAN  39 ft                         N/A
 CI158          CIMIS                    0900Z 2:00PDT                        ENE / ESE   4/+ 3
                               22 mi NNW
 Bennett Valley 270 ft                   0800Z 1:00PDT                        ENE / ENE   6/+ 4
                                                              25/-     20/-
                                                                                                  14/+ 9
 F1470          APRSWXNET/CWOP 22 mi ESE 0849Z 1:49PDT 68/+ 6 23        40     WNW/       5/+ 5
                                                                                                   13/+
 FW1470 Martine 331 ft                   0749Z 0:49PDT 68/+ 5 27/-     21/-    SSE / W    1/+ 0
                                                                                                    10
                                                               21       36
                                                        71/+
 CQ138          CARB                     0900Z 2:00PDT 11                     NNE / WSW 13/+ 5
                               22 mi ENE
 Fairfield-Chad 33 ft                    0800Z 1:00PDT 72/+                   NNE / WSW 13/+ 2
                                                         10
                                                        66/+ 11/-      12/-                    22/+
 LBNL1          UUNET                    0900Z 2:00PDT 10      36       61    NNE / ESE 10/+ 9 18
                               22 mi SSE
 Berkeley Lab   888 ft                   0800Z 1:00PDT 67/+ 13/-       12/-    N / SE   8/+ 6 23/+
                                                         11    36       65                      17
 PG064          PGE                           N/A
                               22 mi SE
 Briones Road   794 ft                        N/A
 CQ111          CARB                          N/A
                               22 mi S
 Fort Cronkhite 76 ft                         N/A
 TR133          RAWS                          N/A
                               22 mi S
 GOLDEN GATE NR 0 ft                          N/A
 PG185          PGE                           N/A
                               22 mi NNE
 Lower Atlas Pe 1453 ft                       N/A
 E4212          APRSWXNET/CWOP 22 mi ESE      N/A
 EW4212 Martine 39 ft                         N/A
 TLDC1          CNRFC                         N/A
                               22 mi SE
 TILDEN PARK    1905 ft                       N/A
 C8344          APRSWXNET/CWOP 22 mi SE       N/A
 CW8344 Orinda  614 ft                        N/A
                               22 mi SSE




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...             1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                             Page 10 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 11 of 14


 E1227            APRSWXNET/CWOP           0900Z 2:00PDT 70/+   22/-   16/-     N / SE    6/+ 5   15/+
 EW1227 Berkele   49 ft                    0800Z 1:00PDT 13      31     71       N/       9/+ 9    12
                                                         71/+   23/-   16/-                       16/+
                                                          13     31     69                         16
 AU764            APRSWXNET/CWOP 23 mi ENE      N/A
 KD6O Fairfield   52 ft                         N/A
 PG046            PGE                           N/A
                                 23 mi WSW
 Drakes View Dr   1328 ft                       N/A
                                                                                          23/+
 GGBC1            MTRWFO                     0830Z 1:30PDT                    ENE / SW     19     34/
                                   23 mi S
 Golden Gate Br   270 ft                     0730Z 0:30PDT                    NE / NW     26/+    37/
                                                                                           23
 KGGB             NWS/FAA                     N/A
                                   23 mi S
 Golden Gate Br   266 ft                      N/A
 NAPC1          HADS                     0900Z 2:00PDT 61/+ 0
                               23 mi NNE
 ATLAS PEAK (AT 2104 ft                  0800Z 1:00PDT 62/+ 0
 E1497          APRSWXNET/CWOP 23 mi ENE      N/A
 EW1497 Fairfie 43 ft                         N/A
                                                        71/+ 21/-      15/-                       17/+
 D9840          APRSWXNET/CWOP 23 mi NNW 0900Z 2:00PDT 12      28       55        E/      6/+ 6    12
 DW9840 Santa R 207 ft                   0800Z 1:00PDT 71/+ 19/-       14/-    ESE / NE   7/+ 6   22/+
                                                         11    31       57                         20
 FCCC1          CNRFC                         N/A
                               23 mi ESE
 FLOOD CONTROL 160 ft                         N/A
 E2422          APRSWXNET/CWOP 23 mi NE       N/A
 EW2422 Halibur 705 ft                        N/A
 E4016          APRSWXNET/CWOP 23 mi ENE      N/A
 KF6PQW-1 Fairf 85 ft                         N/A
 PG044          PGE                           N/A
                               23 mi NNE
 Atlas Peak Roa 1987 ft                       N/A
 ODAC1          CNRFC                         N/A
                               23 mi SE
 ORINDA FIRE ST 902 ft                        N/A
 E0993          APRSWXNET/CWOP 23 mi SSE      N/A
 EW0993 Oakland 960 ft                        N/A
 C1634          APRSWXNET/CWOP 23 mi SSE      N/A
 CW1634 Berkele 361 ft                        N/A
 D4686          APRSWXNET/CWOP 23 mi SSE      N/A
 DW4686 Oakland 1093 ft                       N/A
 PG054          PGE                           N/A
                               23 mi SE
 Grizzly Peak B 1475 ft                       N/A
 C8221          APRSWXNET/CWOP 23 mi S        N/A
 CW8221 San Fra 10 ft                         N/A
                                                              12/-     13/-               23/+    45/+
 ONOC1          RAWS                     0833Z 1:33PDT 64/+ 8 37        64      N/S        19      38
                               23 mi SE
 OAKLAND NORTH 1403 ft                   0733Z 0:33PDT 65/+ 5 15/-     14/-   NNE / SSW   19/+    36/+
                                                               31       45                 17      29
                                                        69/+ 21/-      16/-
 AV203          APRSWXNET/CWOP 23 mi SSE 0853Z 1:53PDT 13      31       71       S/       1/+ 1
                                                                                                  13/+
 KC6SST Oakland 118 ft                   0752Z 0:52PDT 70/+ 23/-       17/-     SSW/      1/+ 1
                                                                                                   13
                                                         13    30       69
                                                        69/+                            21/+      25/+
 FTPC1          NOS-NWLON                0900Z 2:00PDT 13                     NNE / WSW 17         19
                               23 mi S
 San Francisco  0 ft                     0800Z 1:00PDT 69/+                   NNE / SSW 18/+      22/+
                                                         14                              17        18
 D1132          APRSWXNET/CWOP 23 mi SSE      N/A
 K2MRS Berkeley 589 ft                        N/A
 C2225          APRSWXNET/CWOP 23 mi S        N/A
 CW2225 San Fra 98 ft                         N/A
 D3810          APRSWXNET/CWOP 23 mi SSE      N/A
 DW3810 Berkele 774 ft                        N/A
                               24 mi NNW




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...            1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                                      Page 11 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 12 of 14


 E1582            APRSWXNET/CWOP              0853Z 1:53PDT 70/+      17/-   13/-     E / NE    18/+     35/+
 EW1582 Santa R   430 ft                      0753Z 0:53PDT 15         27     53       NE/       16       30
                                                            70/+      15/-   12/-               17/+     35/+
                                                             13        33     59                 17       33
 SPHC1            IFLOWS                           N/A
                                   24 mi N
 WHITE SULPHUR    382 ft                           N/A
                                                              17/-           15/-                        32/+
                                                                                                15/+
 E5555          APRSWXNET/CWOP 24 mi SSE 0859Z 1:59PDT 66/+ 9 32              60      SW/                 32
                                                                                                 15
 EW5555 Oakland 1152 ft                  0759Z 0:59PDT 66/+ 9 19/-           16/-    W / ENE             21/+
                                                                                                9/+ 7
                                                               30             57                          17
                                                              15/-           15/-
                                                                                                 17/+
 SIQC1          MAP                      0900Z 2:00PDT 64/+ 7 32              55    ENE / WSW
                               24 mi SSE                                                          14
 SIBLEY VOLCANO 1440 ft                  0800Z 1:00PDT 64/+ 8 17/-           16/-    E / WSW
                                                                                                14/+ 8
                                                               29             52
                                                              16/-           16/-
                                                                                                          28/+
 PLEC1          RAWS                     0828Z 1:28PDT 63/+ 4 29              45    NNE / SW    13/+ 4
                               24 mi SE                                                                    11
 BRIONES        1450 ft                  0728Z 0:28PDT 64/+ 4 17/-           16/-   NNE / SW    13/+ 0
                                                                                                         25/+ 9
                                                               29             43
 CDWC1          CNRFC                         N/A
                               24 mi NNE
 CONN CK - CONN 330 ft                        N/A
                                                                                                31/+     37/+
                                                              70/+
 PCOC1            NOS-NWLON                  0900Z 2:00PDT                           N / SSW     25       28
                                   24 mi ESE                   10
 Port Chicago     0 ft                       0800Z 1:00PDT                           N / SW     32/+     38/+
                                                             71/+ 9
                                                                                                 24       28
 C3130            APRSWXNET/CWOP 24 mi SE         N/A
 CW3130 Lafayet   692 ft                          N/A
 PG065            PGE                             N/A
                                   24 mi SE
 Deer Trail       631 ft                          N/A
                                                        71/+
 CQ188            CARB                   0900Z 2:00PDT 13                             N / SE    13/+ 8
                               24 mi SSE
 Oakland Sewage 13 ft                    0800Z 1:00PDT 72/+                           N/S       13/+ 7
                                                         14
 CDZC1          CNRFC                         N/A
                               24 mi N
 CONN CK - CONN 319 ft                        N/A
                                                        69/+          35/-   28/-
                                                                                                  13/+ 9
 E6079          APRSWXNET/CWOP 24 mi ENE 0858Z 1:58PDT 10              19     53 WNW / SW 8/+ 6
                                                                                                   20/+
 EW6079 Fairfie 49 ft                    0757Z 0:57PDT 71/+           34/-   26/- WSW / WSW 7/+ 4
                                                                                                    16
                                                         11            19     53
 D9646          APRSWXNET/CWOP 24 mi S        N/A
 DW9646 San Fra 171 ft                        N/A
 K94Q           NWS/FAA                       N/A
                               24 mi S
 Point Bonita C 3 ft                          N/A
 PG014          PGE                           N/A
                               24 mi SSE
 Broadway Stree 755 ft                        N/A
                                                        70/+          19/-   14/-                        17/+
 C3628          APRSWXNET/CWOP 24 mi NNW 0846Z 1:46PDT 12              30     56      NE/       6/+ 6     15
 CW3628 Santa R 197 ft                   0746Z 0:46PDT 71/+           18/-   13/-     ENE/      8/+ 8    30/+
                                                         14            31     60                          30
 PG091          PGE                           N/A
                               24 mi N
 White Sulphur  1059 ft                       N/A
                                                        70/+
                                                                                                 15/+ 22/+
 OKXC1          NOS-PORTS                0900Z 2:00PDT 12                            NE / S
                               24 mi SSE                                                          10     16
 Oakland Berth  0 ft                     0800Z 1:00PDT 69/+                         NNE / SW
                                                                                                12/+ 6 15/+ 6
                                                         11
 STHC1          HADS                     0900Z 2:00PDT 63/- 2
                               24 mi N
 SAINT HELENA 4 1778 ft                  0800Z 1:00PDT 62/- 3
 D1243          APRSWXNET/CWOP 24 mi NNW      N/A
 DW1243 Santa R 443 ft                        N/A
 SFXC1          NERRS          24 mi ENE 0900Z 2:00PDT 69/+           16/-   13/- NNE / WSW 25/+         35/+
 NERRS METEOROL 0 ft                     0800Z 1:00PDT 11              36     68 NNE / WSW 19             25
                                                        70/+          13/-   11/-           27/+         38/+




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...                     1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                                  Page 12 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 13 of 14


                                                          11         39    68                  22      29
                                                         68/+                                 14/+    18/+
 PXOC1            NOS-PORTS                0854Z 1:54PDT 10                       NNW / SSE    11      13
                                 24 mi S
 Pier 1           0 ft                     0754Z 0:54PDT 68/+                     NNW / SE    12/+    16/+
                                                          10                                   11      13
 CQ135            CARB                          N/A
                                 24 mi SE
 Kregor Peak      577 ft                        N/A
 D4315            APRSWXNET/CWOP 24 mi NNW      N/A
 DW4315 Santa R   190 ft                        N/A
 CQ176            CARB                          N/A
                                 24 mi W
 Point Reyes      328 ft                        N/A
 H0447            WX4U                          N/A
                                 24 mi NNW
 Downtown         200 ft                        N/A
 H0431            WX4U                          N/A
                                 24 mi NNW
 Downtown         200 ft                        N/A
 K3O6             NWS/FAA                       N/A
                                 24 mi SSE
 Treasure Islan   26 ft                         N/A
 K99Q             NWS/FAA                       N/A
                                 24 mi ESE
 Port Chicago     39 ft                         N/A
                                                                18/-       16/-
 E5563            APRSWXNET/CWOP 25 mi SSE 0855Z 1:55PDT 65/+ 9 31          60                0/+ 0   0/+ 0
 EW5563 Oakland   1131 ft                  0754Z 0:54PDT 65/+ 8 18/-       16/-               0/+ 0   0/+ 0
                                                                 31         57
                                                          70/+ 19/-        14/-                       14/+
 D3169            APRSWXNET/CWOP 25 mi SSE 0856Z 1:56PDT 16      33         77      NW/       3/+ 3    14
 DW3169 Oakland   194 ft                   0755Z 0:55PDT 70/+ 22/-         16/-     SSE/      1/+ 1   10/+
                                                           14    31         72                         10
 CQ063            CARB                          N/A
                                 25 mi NNW
 Santa Rosa       161 ft                        N/A
                                                          72/+ 17/-        12/-                       20/+
 C5786            APRSWXNET/CWOP 25 mi NW 0856Z 1:56PDT 11       33         53     ENE / N    4/+ 1    14
 CW5786 Santa R   131 ft                   0756Z 0:56PDT 72/+ 18/-         13/-    ENE / N    8/+ 6   21/+
                                                           15    27         53                         14
                                                                25/-       18/-               22/+
 KCCR             NWS/FAA                  0900Z 2:00PDT 70/+ 7 27          49      N/S        14
                                 25 mi ESE
 Concord, Bucha   23 ft                    0800Z 1:00PDT 72/+ 9 25/-       17/-     N/S       18/+
                                                                 27         51                 10
 C8494            APRSWXNET/CWOP 25 mi SSE      N/A
 CW8494 Oakland   948 ft                        N/A
 C5029            APRSWXNET/CWOP 25 mi SE       N/A
 CW5029 Lafayet   730 ft                        N/A
 C9461            APRSWXNET/CWOP 25 mi ESE      N/A
 CW9461 Concord   30 ft                         N/A
 AP197            APRSWXNET/CWOP 25 mi ESE      N/A
 K6TPK-11 No. C   7 ft                          N/A
                                                          71/+ 16/-        12/-
                                                                                              11/+
 E2362            APRSWXNET/CWOP 25 mi NNW 0841Z 1:41PDT 14      32         59       N/
                                                                                               11     27/+
 EW2362 Santa R   269 ft                   0754Z 0:54PDT 72/+ 17/-         12/-      NE/
                                                                                              8/+ 8    26
                                                           14    31         56
 SUUC1            CNRFC                         N/A
                                 25 mi N
 SULPHUR CK - P   230 ft                        N/A
 A1161            AIRNOW                        N/A
                                 25 mi NW
 Santa Rosa       95 ft                         N/A
 H0040            WX4U                          N/A
                                 25 mi NW
 Sebastopol       200 ft                        N/A
                                                                                                     15/+
 OMHC1            NOS-PORTS                    0900Z 2:00PDT                      NNE / SSE 12/+ 9
                                   25 mi SSE                                                          11
 Oakland Middle   0 ft                         0800Z 1:00PDT                       N / SW    8/- 1
                                                                                                    11/- 1
 D3296            APRSWXNET/CWOP 25 mi SE      0858Z 1:58PDT 68/+ 9 28/-   22/-               0/- 3 10/+ 4
 DW3296 Lafayet   325 ft                       0758Z 0:58PDT 69/+ 9 24      54     N / SSW    3/- 3 9/- 1
                                                                    25/-   19/-




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...                 1/10/2019
Latitude: 38.14586 N Longitude: -122.46087 W                                                                                                              Page 13 of 13
                 Case 3:14-cr-00175-WHA Document 963-1 Filed 01/10/19 Page 14 of 14


                                                                                                                 27    55
 C6816                              APRSWXNET/CWOP 25 mi S                                     N/A
 CW6816 San Fra                     115 ft                                                     N/A
                                                                           67/+
                                                                                                                                                  16/+
 D9751                              APRSWXNET/CWOP 25 mi SSE 0855Z 1:55PDT 12                                                   NE/       6/+ 6
                                                                                                                                                   11
 DW9751 Oakland                     646 ft                   0755Z 0:55PDT 67/+                                                 NE/       1/+ 1
                                                                                                                                                  6/+ 6
                                                                            11
 E1503                              APRSWXNET/CWOP 25 mi SSE      N/A
 EW1503 Oakland                     27 ft                         N/A
                                                                           67/+                                 22/-   18/-                       15/+
 C6192                              APRSWXNET/CWOP 25 mi SE 0833Z 1:33PDT 14                                     27     69      S/        4/+ 4    15
 CW6192 Lafayet                     489 ft                   0733Z 0:33PDT 68/+                                 24/-   19/-    WSW/       2/+ 2   13/+
                                                                            15                                   24     65                         13
 46237                              MARITIME                 0900Z 2:00PDT
                                                   25 mi SSW
 Buoy 46237                         0 ft                     0800Z 1:00PDT
 C6940                              APRSWXNET/CWOP 25 mi NNW      N/A
 CW6940 Santa R                     305 ft                        N/A
                                                                                                                14/-   16/-               14/+    32/+
 ATLC1                              RAWS                                        0829Z 1:29PDT 60/- 5             26     23    NNE / NW     10      19
                                                                      25 mi NNE
 ATLAS PEAK                         1934 ft                                     0729Z 0:29PDT 61/- 6            13/-   15/-     N/N       17/+    31/+
                                                                                                                 26     21                 11      22
 D0850                              APRSWXNET/CWOP 25 mi SSE                                   N/A
 DW0850 Oakland                     833 ft                                                     N/A
                                                                                                    27/-               21/-
 AU741                              APRSWXNET/CWOP 25 mi SE                    0849Z 1:49PDT 68/+ 9 24                  53                0/+ 0   0/+ 0
 KA6UPU-1 Lafay                     203 ft                                     0759Z 0:59PDT 69/+ 8 26/-               20/-               0/+ 0   0/+ 0
                                                                                                     26                 52
 H0505                              WX4U                                            N/A
                                                                      25 mi NW
 Santa Rosa                         152 ft                                          N/A
                                                                                                                                          9/+ 7
 CI083                              CIMIS                                                0900Z 2:00PDT                          N/N
                                                                      25 mi NW                                                            13/+
 Santa Rosa                         80 ft                                                0800Z 1:00PDT                        NNE / SSE
                                                                                                                                           11
 PG127                              PGE                                                        N/A
                                                                      25 mi NE
 Steele Canyon                      820 ft                                                     N/A
                                                                                                                25/-   19/-
                                                                                                          69/+
 D8533                              APRSWXNET/CWOP 25 mi SSE 0853Z 1:53PDT                                       29     74                0/+ 0   0/+ 0
                                                                                                           13
 DW8533 Alameda                     49 ft                    0753Z 0:53PDT                                      28/-   26/-               0/+ 0   0/+ 0
                                                                                                         64/+ 9
                                                                                                                 25     67
 WPNC1          CNRFC                                                                          N/A
                                                                      25 mi ESE
 WEAPONS STATIO 49 ft                                                                          N/A


 University of Utah MesoWest
 Copyright © 2002-2019 University of Utah. All Rights Reserved.
 For Questions or Comments about this page or MesoWest contact atmos-mesowest@lists.utah.edu




https://mesowest.utah.edu/cgi-bin/droman/trend_latlon.cgi?hour1=9&month1=10&day1=9&year1=2017...                                                             1/10/2019
